UNITED STATES DIS RICE GORA SOL TSERRSEIS TRICE ME NEM Y PREd OBPIRRDCLEBAMUGAGION GROUP

 

DANILO MERA, ON BEHALF OF HIMSELF, FLSA COLLECTIVE PLAINTIFFS
AND THE CLASS.
Plaintiff(s)

; Index # 1:20-CV-01138
- against -

Purchased February 10, 2020
MILOS HY, INC. D/B/A MILOS, ETAL

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

STEVEN C. AVERY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE
OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on May 19, 2020 at 11:40 AM at

SECRETARY OF STATE
ALBANY, NY

deponent served the within SUMMONS IN A CIVIL ACTION AND CLASS AND COLLECTIVE ACTION COMPLAINT on MILOS, INC.
therein named,

SECRETARY a Domestic corporation by delivering two true copies to SUE ZOUKY, LEGAL CLERK personally, deponent knew
OF STATE said corporation so served to be the corporation described in said summons as said Defendant and knew said
individual to be AUTHORIZED to accept thereof.

Service upon the N.Y.S. Secretary of State under Section 306 of the Business Corporation Law and tendering the required fee.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE WHITE BLONDE 55 51 150

 

 

 

 

 

 

 

 

 

—swer to meon: May 26,.2020

 

   
 

  

RALPH J MULLEN VINETTA BREWER
iC, State of New York Notary Public, State of New York Notary Public, State of New York STEVEN-G“AVERY
te No. 01MU6238632 No. 4949206 ¢
féd IniNew York*@ounty Qualified in Queens County Qualified in Bronx County
Corgmission\Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 742635
